Citation Nr: 1228368	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable disability rating for his service-connected atrophy of the right testicle.

In his June 2012 Appellant's Brief, the Veteran contended that he has a current stomach disorder that is related to service.  As this issue is not currently before the Board, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The record fails to demonstrate atrophy of both testicles.


CONCLUSION OF LAW

The criteria for a compensable disability rating for atrophy of the right testicle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.10, 4.115b, Diagnostic Code 7523 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was sent a letter in April 2008 that fully addressed all notice elements, and met the notice requirements set out in Vazquez and Dingess.  The letter provided information as to what evidence was required to substantiate his claim and of the division of responsibilities between VA and a claimant in developing an appeal. Moreover, the letter informed the Veteran that he could submit evidence that his service-connected disability had become worse.  The letter provided the Veteran with the type of information and evidence was needed to establish a disability rating and effective date. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, and post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that there is no available outstanding evidence pertinent to the claims decided below that must be obtained.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.

Additionally, the Veteran was afforded a VA examination in May 2008 to evaluate the severity of his service-connected atrophy of the right testicle.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the May 2008 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that his service-connected atrophy of the right testicle warrants a compensable rating.  He is service-connected at noncompensable disability rating under Diagnostic Code 7523.  The Veteran's postoperative residuals of right testicular rupture are rated at a noncompensable disability rating under Diagnostic Code 7523 for complete atrophy of the testes.  Under Diagnostic Code 7523, a noncompensable disability rating is assigned when there is atrophy of one testis and a 20 percent disability rating is assigned when there is atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

Based on the medical evidence of record, the Veteran's symptoms do not meet the standards for a compensable disability rating under the applicable diagnostic code.  To warrant a compensable disability rating, he would need to have atrophy of both testes; however, at his May 2008 VA examination, his right testicle was retractile and half the size of his left testicle.  The Veteran reported that one testicle had always been smaller than the other one, and that he did not have any problems with it.  The examiner noted that the significance of the diagnosis was unclear, as the testicle had not given him any problems and he was able to father four children.  The examiner found that the condition did not have any effect on the Veteran's daily activities.  He has not provided any contentions that his service-connected disability affects both testicles.  

As the record fails to demonstrate any left testicle atrophy, a higher disability rating is not warranted under Diagnostic Code 7523.  Id.

The Board has considered rating the Veteran's service-connected atrophy of the right testicle under other diagnostic codes in order to provide him with the most beneficial rating; however, Diagnostic Code 7523 is the most appropriate code, considering the Veteran's symptoms.  Indeed, the Veteran denied having any problems with urination.  He noted that he had been impotent for 20 years, but that was not caused by any disease disorder and he did not receive any treatment.  

The Board also notes Diagnostic Code 7523 requires consideration of additional benefits for Special Monthly Compensation (SMC) under 38 C.F.R. § 3.350.  SMC is appropriate when a Veteran, as the result of a service- connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  The testicles are considered creative organs.  Loss of use of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or other creative organ.  Loss of use of one testicle will be established during examination by a board that finds: (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle; or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (1) (2011).

In this case, the Veteran is presently in receipt of SMC based upon loss of use of a creative organ.  

As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A compensable disability rating for atrophy of the right testicle is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


